Completing the internal market
The next item is the Council and Commission statements on completing the internal market.
I suggest we begin with the Commission. We shall now hear Mr Bolkestein.
Mr President, it is sometimes easy to forget what has been achieved since 1992. Many of us no doubt remember the sight of lorries being stopped at our internal borders, their loads inspected and paperwork stamped. The chances of winning a public procurement contract in another Member State were then about as high as winning the national lottery. Setting up a European banking or insurance network was virtually impossible because of different regulatory requirements.
The cost of a telephone call was extraordinarily high, and the quality of service was often poor. Cross-border banking fees were astronomical. Consumers simply got a bad deal. Our citizens were continually frustrated in their efforts to obtain residence permits to live in another Member State or to have their professional qualifications, for example as a doctor, recognised.
More competition and productivity gains have helped to create many new jobs that would not have been created without the internal market. The Commission will soon publish figures on the employment gains and growth effects of ten years of the internal market. These gains have been achieved even though important gaps remain within the legal framework.
We face a choice as we look towards the future. The choice is between an ever more dynamic internal market, which will remain an engine for more jobs and affluence in both the old and the new Member States, or an internal market which fires on only one or two of its cylinders, and which will be increasingly exposed to corrosive forces. If we choose the latter, we might just as well give up on our Lisbon objectives.
A decade ago, there was much steam behind the internal market programme. Today, there seems to be far less appetite for taking difficult political decisions. Even during the last two years, when times were good, we have accumulated a delivery gap.
The Community patent, COMPAT, is perhaps the best example. How can the Council seriously say that it wants Europe to become the most competitive economy in the world if it is not willing to adopt this critical measure for innovation and growth? The Competitiveness Council will have another go at resolving COMPAT's problems next week, but my patience is wearing thin.
We need to create an internal market worthy of the name also in services. The services sector constitutes a full 70% of all our economies and unfortunately it is still rife with barriers. Make no mistake, once we tackle these barriers, the vested interests will again make themselves known and call on Members of Parliament and ministers to defend the status quo. We shall need the Parliament's strongest support to overcome that resistance to change.
Some erosion has also slipped into our framework for the free movement of goods. Mutual recognition, one of the bases of the internal market, is not working as well as it ought to. National marking often acts as a hidden barrier to trade. In some important industrial sectors, there are not nearly enough European standards. These weaknesses in the foundations of the internal market will be exposed even more strongly after enlargement.
We need an integrated capital market that is capable of channelling today's savings into tomorrow's investments. We need to strengthen corporate governance, taking due account of the ideas expressed in the recent Winter Report of high-level company law experts chaired by Professor Jaap Winter. We must offer our companies the flexibility to organise themselves on a continental scale, including through takeover bids. We need to remove tax obstacles, which add unnecessarily to the costs of doing business. We need to open up further the network industries. We need to deal with the pension time bomb. We need better and simpler rules.
Rules need to be transposed on time and correctly. We talk about biotech as one of the growth sectors of the future of Europe. But only six Member States out of fifteen have now transposed the directive on the patentability of biotechnological inventions. This transposition was due 18 months ago, so nine Member States have stepped out of line and are lagging behind in this area. Overall, the transposition deficit for internal market directives is moving away again from the 1.5% target set by the European Council.
We have our work cut out. I know that none of this is easy. Taking decisions will probably become even more difficult in an enlarged European Union. There is a real risk that the delivery gap will grow wider unless we begin to act strategically by putting the European Union's long-term interests before narrow sectoral interests, which oppose change.
We have the strong support of our citizens and businesses. Next week, the Commission will publish the results of a major survey on ten years of the internal market. I can already tell you that the survey shows that 77% of our citizens and 84% of our businesses feel that the internal market has been a very positive force in their lives. They want the internal market to serve them even better in the future.
At the level of the Parliament, the Commission is eagerly awaiting the forthcoming report on the internal market strategy, for which Mr Harbour is the rapporteur. I expect the report to be ambitious and hard-hitting. The recent creation of the Competitiveness Council also represents a welcome opportunity to make progress.
Ten years after the removal of our internal borders, one year into the euro, and on the eve of enlargement, now is the time for a major new push to improve the internal market. I count on the Council's and Parliament's support to work towards an ambitious medium-term internal market strategy, which the Commission aims to present by next April. If we act decisively, the best is yet to come.
- (DA) Mr President, Commissioner, it is a great pleasure to have this opportunity to discuss the state of affairs regarding the internal market, and the impetus behind it, with the European Parliament. I am sorry that I was a little late.
The EU is currently facing great challenges. We have to manage the forthcoming enlargement by ten new Member States, and at the same time we still have to carry out a number of reforms in order that the EU is able to function as an economically robust global player.
As President-in-Office of the Council, I have chosen to discuss the state of affairs regarding the completion of the internal market with you today, as I consider it crucial that we have a true internal market encompassing all of the new countries, and, at the same time, an economy which can compete at external level: in the spirit of the ambitious Lisbon vision. The European Parliament of today is a major co-legislator in matters concerning the development of the internal market. As President of the Competitiveness Council, therefore, I feel that this is a natural and particularly necessary topic for discussion with Parliament today.
It is 15 years since the idea of an internal market was put on the agenda. It is nearly ten years since the wheels were set in motion. The internal market is one of the most ambitious goals ever set in the history of the EU. In the sectors in which we have reached our goals, the benefits for European consumers and businesses have been tremendous. The internal market has brought more and better products at lower prices, freedom of movement across borders, and especially an increase in competitiveness. At the same time, however, we note that there are unfortunately still many difficult issues that need to be resolved before the internal market is complete.
The Danish Presidency has chosen to accord this area top priority. This is firstly because a fully operational internal market is a key element in the EU's competitiveness, economic growth and employment. Secondly, the development of technologies and markets necessitates the removal of the remaining barriers to cross-border trade. Thirdly, increased economic globalisation requires swifter action on structural reforms. It is of crucial importance to have product and capital markets which function well.
The internal market must be able to deliver what our citizens expect of it: a wide selection of products and services that are of high quality, safe, and reasonably priced; and also freedom of movement across internal borders without unnecessary red tape.
The forthcoming enlargement is vital. The candidate countries are working hard in order to be ready for accession. I am fully confident that they will do their utmost to cope with the legislation we have adopted over many years, and it is our responsibility to assist them as best we can - even after their accession.
There is great potential in a newly enlarged internal market - for both citizens and businesses. An internal market with 100 million more consumers in fast-growing economies will mean faster economic growth and more jobs in both the present and the future Member States. A 2001 study by the Commission shows that enlargement will lead to an increase in the candidate countries' GDP of between 1.3% and 2.1% per annum. For the existing members, the overall increase in GDP will be 0.7%. The growth potential of the forthcoming enlargement will depend on whether we can push through the structural reforms which are still lacking.
One of the greatest challenges we face is the completion of the internal market in the areas in which it is not functioning as intended.
The services sector is vital to European growth: two out of three jobs are in this sector, and the private and public service industries account for 70% of EU GDP. The Commission's report on barriers in the internal market for services shows that there are many barriers of both a legislative and a non-legislative nature. We must find a solution to this. As soon as the Commission has submitted its proposals, the Council and Parliament must consider how the remaining barriers can be removed as quickly as possible.
The internal market for financial services is also extremely important. In the face of global financial markets, regulation must take place at EU level. The economic benefits of the implementation of the Financial Services Action Plan have been analysed by the so-called 'Gyllenhammer group', amongst others. The analysis suggests that financial integration will bring about an annual increase in growth of up to half a per cent of GDP. I note with pleasure that 30 proposals have now been adopted, including four of the eight proposals mentioned in the conclusions from the European Council meeting in Barcelona.
Freedom of movement for persons and businesses is also essential. Increased mobility is crucial to maintaining a good rate of growth while at the same time avoiding bottlenecks in parts of the European Union. Many changes to company law, among other things, have been implemented, but a need for further harmonisation has become apparent in the light of such things as the Enron scandal.
The package concerning the internal market for electricity and gas is also an important element in the completion of the internal market. The Presidency attaches great importance to ensuring impetus in this matter. It is the intention that political consensus be reached on the whole package concerning the internal market for electricity and gas at the meeting of the Energy Council on 25 November.
A dynamic consumer policy in an enlarged EU must take account of market developments and the real level of consumer protection needed. In this connection, it is crucial to have common rules on the marketing of goods and services in the EU. The Green Paper forms a good basis for continued work in this regard.
Lastly, it is more important than ever that we simplify and improve our rules, to make life easier for citizens and business in the EU. At its meetings in May and September, the Council reached agreement on the amendment of the public procurement directives, and the Presidency is now working towards communicating a common position to Parliament as quickly as possible.
We must work together to ensure the simplification and improvement of EU legislation by means of effective implementation of the Commission's action plan. Studies carried out by the Commission show that better lawmaking could save businesses approximately EUR 50 000 million per annum, corresponding to 4% of GDP.
The Presidency accords high priority to the matter. In the Council's conclusions from its meeting on 30 September, priorities included the work on simplification of EU rules, and also impact assessments and methods for following up the implementation of the action plan. Our goal is to adopt the interinstitutional agreement before the end of the year. This depends, of course, on the course of the negotiations currently taking place with the European Parliament and the Commission. It is impossible to meet everyone's wishes if the agreement is to be concluded by the end of 2002.
The Competitiveness Council, together with the European Parliament and the Commission, has a responsibility for ensuring that we give an impetus to the work on boosting growth and competitiveness in the EU.
We must bear in mind that we have to work together closely if we are to meet these challenges. Achieving competitive businesses and securing continued economic growth are tasks requiring a concerted effort. It is in everyone's interests that we work together as effectively as possible in order that progress can be made quickly in those areas of legislation in which we, the legislators, have joint competence and a joint responsibility.
Mr President, I am delighted to welcome the statements of the Commissioner and the President of the Council both on behalf of my Group and as the Legal Affairs Committee's rapporteur on the internal market strategy. These statements are very important and very timely. From my own point of view as a British Conservative Member who joined this Parliament three years ago and who has been consistently engaged in internal market activities since then, it is the first time we have had a statement of this kind. It does mark something of a milestone for me, and I hope for the Parliament. We must ensure that we do not have such a long gap between these sort of engagements and discussions about future strategy. I also hope, on the tenth anniversary of the 1992 programme, that colleagues will not mind me mentioning that it was a British Commissioner, Lord Cockfield, who was responsible for pushing that programme through with the active encouragement of the British Conservative Government under Prime Minister Margaret Thatcher.
This tenth anniversary provides us with an important opportunity to launch a new initiative to push on further and faster with the drive towards completing the internal market, shifting it into higher gear. That can only be done by engaging all of the European institutions, business and consumer organisations in a much more powerful coalition.
There is a sense in which we have taken the internal market too much for granted. As both the Commissioner and the Minister said this morning, that certainly is not the case. I want to say to Commissioner Bolkestein that, as the rapporteur for the committee, my draft report is certainly going to be hard hitting and ambitious. I hope my colleagues will support me, and I think they will because the Legal Affairs Committee has been a strong supporter of internal market policy. We have had lively debates, but the general direction will move towards the sort of programmes that the Commission wishes to encourage. We are certainly prepared to rise to the challenge of creating the internal market for services. That is going to be difficult and will need a lot of political support, which, Commissioner Bolkestein, we will give you.
As for the Council, I would like to commend Mr Bendtsen very much on his leadership on this issue and on launching the Competitiveness Council. You do not need to wait for the Commission to take initiatives to move this forward. Looking at this report about the barriers to services in the internal market - which, colleagues, I urge you to read - it is clear that Member States could now get on with the task of freeing up business establishment, removing the bureaucracy about the launch of small businesses and encouraging service businesses to establish in other countries. Those of you in the Competitiveness Council could take that initiative next time you meet. You do not need to wait for the Commission. This is the sort of positive approach that we want to see the Member States making and clearing up the sort of deficits in transposition that Mr Bolkestein identified earlier. So, please, Council, take the initiative.
In conclusion, a few months ago Mr Bolkestein published an article on the Parliament's work on sales promotion directives, which was headlined 'Parliament comes to the rescue of the internal market'. We are not here just to rescue it, we are here to drive it forward and that is what we intend to do over the next 12 months and beyond.
Mr President, I am very grateful to both the President-in-Office of the Council and the Commissioner for their statements today, which remind us of the tenth anniversary of the internal market. This is a special date for me, as it was in the final analysis the European Union's internal market project that sparked debate in Austria, Sweden and Finland as to whether we too ought to join the European Union, and I am very glad that we took this step and can take part in today's event, which is in part a review.
I believe it is the imminent risks and historic projects of the European Union - the forthcoming great enlargement and the Convention's fundamental reform of the EU - that make it necessary to consider whether yesterday's objectives have been achieved. It is also right that we should be proud of what we have achieved and constantly remind ourselves of it. The internal market is already regarded as all too self-explanatory, yet it is all the more painfully apparent that it still has loopholes resulting from the deficient or delayed transposition of directives in the Member States, and my own country, alas, lags behind significantly in this respect.
These loopholes and obstacles came about, though, because we did not have enough success at European level in taking the necessary action to harmonise and coordinate. Commissioner, you adduced some very pertinent examples of loopholes and obstacles that still remain, mainly in the area of the provision of services and the movement of goods. I believe that, where this is concerned, we also have to very strongly highlight the area of the free movement of workers, where obstacles to the internal market still persist, affecting the truly mobile elements in the population.
One aspect needing to be addressed here is the situation of third-country nationals, both in their role as workers and in the provision of cross-border services. I believe that, even if we review the objectives of the internal market and are willing to do everything to ultimately achieve them, we should also recall that our concern must be with guaranteeing a high standard of protection for consumers and the environment. Let us not be concerned only with the range of goods and services available, but also with their quality.
I will conclude by asking all those who are working on the final realisation of the internal market to help prevent its legal basis from being put at risk by the debate on the future of the European Union, its competences and the principles by which they are exercised. It is particularly with reference to the subsidiarity principle that the occasional tendency in that direction is noticeable in the Convention.
Mr President, I would like to thank the Commissioner for his wake-up call on the internal market, which is to be congratulated on its ten-year anniversary. We sometimes forget that the internal market is still a process and represents a lot of unfinished business and you were right to remind us of this, Commissioner. If we look at our committee's agenda, most of the work has as its basis the good functioning of the internal market. Still, sadly, as you reminded us, with issues like the Community patent, those big decisions are still being flunked, sometimes, it has to be said, in the Council.
It is strange because the internal market has been such a success story for Europe, a vision that we managed to sell effectively to our citizens in the run-up to 1992. Maybe it is drifting a bit and it really is time to re-engage our citizens, and particularly small and medium-sized enterprises, in what we are doing. What is in it for them? How does the market work for them?
It is again a paradox: with the euro and with e-commerce, the internal market really ought to be taking off. Although you mentioned a survey which showed so much support for the internal market, I really do not think we can take that for granted.
I and my colleagues on this committee were glad to be a part, some months ago, of an internal market forum that was organised in this parliament. We should do more of that to re-engage with our citizens and businesses about what the market is there for.
If we achieve that, and if citizens and businesses are engaged, the level of implementation and excitement in Member States will be much greater and much more complete. I would like to echo Maria Berger's concerns about the European Convention. The internal market must find a key place in those discussions, or we risk losing what we have created and made such a success of.
Mr President, I want to put my voice mainly on the side of what Mr Harbour, Commissioner Bolkestein and others have said about the need to develop and improve the single market, particularly in the context of services and patents and other matters which have been discussed.
We must, however, bear in mind that the confidence of our fellow citizens in this process also depends on proper observation of what you might call boundary conditions. For example, the single market could clearly be pursued in a way which ignored environmental side constraints. That is not happening, but it is vital that this situation be sustained. The same applies for certain social conditions and constraints.
In relation to services, there is a nervousness among our citizens about public services and services of general interest. To what extent are these fully exposed to the single market conditions and to what extent are they properly kept aside?
I was looking today at Commission document COM(2002) 208 and just reflecting on what we mean by services of general interest. I note the following definition, at 3.1.5: 'services of general interest are defined in the Commission Communication on 'services of general interest in Europe' as being services which the public authorities class as being of general interest and subject to specific public service obligations'. I do not think I have ever come across such a fine exercise in tautology in a public document. A service is a service of general interest if the public authorities say that it is in the general interest, and that is how they define it.
Now, what that suggests is a certain conceptual lack of clarity. We have a notion that there is an area here which is subject to different conditions and constraints from that aspect of the market in services which lies fully in the private sector. If we do not get that right, we will definitely lose the confidence of our citizens. I have a large mailbag dealing with the fears people are now expressing about the way in which the general agreement on trade and services might be likely to go and the effect that could have on public services in Europe.
As well as being clear about the need to extend and improve the single market and what the limiting conditions are, let us try to get out of the realm of tautology and into clear thought.
Thank you, Mr President. I should like to confine my speech to the European Patent. This is in line with what Commissioner Bolkestein and the majority of speakers here have said - although the President-in-Office of the Council did not mention it in his speech.
We should give the Council a firm push and urge it to implement a European patent as quickly as possible. The problem that the Council faces, as we understand it, is the language regime, but this must not get in the way of a competitive economy, as the President-in-Office emphasised in his speech. When we take out a patent in the EU, we usually take it out in the USA as well, which means that we have to translate it into English, so why not decide once and for all that a patent taken out in the EU only needs to be issued in English? This would be simpler and would save enormous expense, and would be in keeping with the way inventors work. They say: I have an innovative idea, I can sell it worldwide, and therefore I have to translate it into English. All inventors speak English; and I wish, therefore, to be a strong advocate of our now having a European patent with one language, and one language only: English. It would increase competitiveness, and would be in keeping with the costs we have to incur in any case. It would seem to me that the Council should now make an effort and push this through.
Mr President, I would like to express my support for Commissioner Bolkestein's analysis, ten years after the creation of the European internal market, which originated in the Single European Act, which first amended the Treaties, in the belief that we needed to create an economic area that matched our economic capacity and European companies' development possibilities.
Unfortunately, a number of aspects, which have just been listed, are as yet unresolved - the lack of agreement on the European patent, takeover bids, tax obstacles, financial services - and these should drive the Council to make good its commitments and effectively implement all the agreements and commitments instigated in the Lisbon process so that we do not have to wait another ten years for the entire European internal market to become a reality.
Mr President, Commissioner, ladies and gentlemen, the internal market probably got its best birthday present today in the form of the Commissioner's words that, despite its achievements, his patience is wearing thin. I thank you for your impatience, hoping that, for the good of the internal market, all who operate in it and especially all who impede its progress will be made increasingly aware of how impatient you are.
Europe must become a continent, and the EU must become a political union. We therefore give an unreserved 'yes' to an internal market that is developing fully and is able to give full expression to its dynamism for the good of Europe. We have only a year left to implement the internal market strategy for 1999/2004, a year in which we will need greater seriousness of purpose in place of half-heartedness, more speed in place of hesitancy and greater responsibility for the whole rather than parochialism.
There is no mistaking the internal market's significance, which became apparent in the aftermath of 11 September. The stronger our internal market, the stronger is Europe's position in the world, and the more independent we are. This, then, makes me very glad that we are now discussing enlargement, as enlargement will extend our internal market and thereby strengthen Europe. The euro has made the internal market into a domestic market for many countries and thus strengthened it overall, so I also want to expressly welcome the internal market safeguard clause in the accession treaties.
Directives need to be transposed with greater speed. We need the decision-making process to be speeded up, rather than have it take twenty-eight months as it did with company pension schemes. We need a debate to get the regulation of competences revised in the light of the internal market strategy and of the Lisbon strategy and made the basis of the work in the Convention. So what I expect of you - even bearing your impatience in mind - is that you avail yourself more of your right of initiative and name names rather than keeping quiet about those who are blocking progress.
Mr President, an important step in the completion of the internal market is, of course, the Statute for a European Company. I shall devote my one minute of speaking time to this topic. Finally, after 20 years of discussion, we have an agreement in the form of a regulation due to enter into force in 2004. Parliament has given it its full backing and has even waived its codecision powers in order to save time. It now appears that our European businesses show little enthusiasm for the European Company. According to some reports, there are few, if any, businesses interested in changing into a European Company, the reasons being that it would be too time-consuming, with no immediate benefits and, above all, no uniform fiscal regime. Are the Council and the Commission aware of this lack of interest and of the risk that setting up a European Company is threatening to become a hollow exercise? Is there a certain strategy in order to encourage our businesses to become European companies?
Mr President, just now in his introductory speech, Commissioner Bolkestein mentioned two directives which are of great importance for the implementation of the internal market - the directive on public procurement and the directive on the mutual recognition of professional qualifications. I am the rapporteur for these directives. Both directives address matters which are of considerable direct or indirect importance to the self-employed such as the implementation of free movement, freedom of establishment, citizens' security, health and freedom in general and, of course, the safeguarding of civil rights.
It would appear quite clear that the Commission is not taking sufficient account of the needs of the self-employed. The self-employed are the providers of intellectual services, not entrepreneurs, and they cannot easily be made subject to competition. There must be a definition in the Treaties, minimum rates must be established and the self-employed must be recognised on the basis of the training they have received rather than on the basis of their qualifications, which, moreover, differ from State to State. The associations and societies must be given due importance.
The Commission's plans for legislation in this area are inadequate and the self-employed are being penalised by this bureaucratic approach when they have the right to a social approach. The Commission and the Council are pressing forward in leaps and bounds with little consideration for the political positions of Parliament. I hope that what Commissioner Bolkestein said just now is a true reflection of the situation and that a proper dialogue is taking place involving the millions and millions of self-employed individuals, who are, I reiterate, the providers of intellectual services, not mere administrators.
Mr President, ladies and gentlemen, the European Parliament's Kangaroo Group has made an essential contribution to making the European internal market a reality. Many of the Members speaking today belong to the Kangaroo Group. It is this group that is today presenting you with an initiative demanding the further development of the internal market as it is today into a true European home market. Over recent months, we have had talks with a large number of people in the business world in order to analyse where we have got to, what progress we have made in making the European internal market a reality, and it is the results of these that we are presenting to you today.
For a start, the European internal market is a success story. A fundamental change occurred in the realities in Europe when the borders between the countries belonging to the European Community were thrown open. Standardised entry requirements then made European firms substantially more competitive, and the creation of new instruments, among which I will mention only the European Patent Office, makes it very much easier for small and medium-sized enterprises in particular to gain access to the European market.
We have, though, at the same time discovered that there are many areas in which no internal market exists, where we have fifteen domestic markets within a European internal market that does not really work. We all know, for a start, that this is true in financial services. It is the case in the life sciences, pharmaceuticals and other areas in which there is no internal market either, and it is true in the defence field, where the first hesitant moves are being made towards the creation of common policy and a common internal market.
Last but not least, the leap from internal market to domestic market demands of us - and I say this also for Mr Harbour's benefit - that we should have a common European currency in all the countries of the European Union, and this development also requires us to work on the basis of a common economic model. This must, in my view, be that of the social market economy. We now call on the Commission to come up with a coherent concept for introducing this new stage in the development of the European home market.
- (DA) Mr President, I am very pleased that so many interesting views have been put forward in today's debate.
As I mentioned in my opening speech, we are together making decisions on many proposals affecting the functioning of the internal market and the competitiveness of the EU. It is also important, therefore, that we debate the essential issues of the internal market on an ongoing basis, especially in order to focus on the areas in which it is not working, often to the detriment of the EU's competitiveness. I have noted the views expressed today. Many people have given examples of areas in which the internal market is still stalling. I can say that I agree with several of these views, and I should like to make the following comments on them.
First of all, I agree with Commissioner Bolkestein and Mr Karas that it is decisively important for the functioning of the internal market - for the benefit of both citizens and businesses - that directives are implemented on schedule. I support the Commission's work in keeping an eye on this area.
The implementation of directives has top priority in the Council, especially in the Competitiveness Council, which is responsible for legislation on the internal market. We must of course achieve the goal - set by the Heads of State and Government at the Stockholm European Council and then in Barcelona - of implementing 98.5% of the directives by the 2003 spring summit.
As regards the Community Patent, in particular - which of course many have mentioned today - I can only share the widespread concern. It is an extremely important matter. The absence of a breakthrough in the negotiations at the Council meeting on 21 May made it necessary to rethink the strategy in relation to the Community Patent. It was concluded that the Danish Presidency should focus on the judicial system, and we have therefore held discussions in this field on the basis of a consultative document from the Commission that we received in September. The issue of the judiciary, together with other essential parts of the proposal for the Community Patent, constitutes a so-called 'package solution', according to the principle that nothing is finally agreed until everything has been agreed. In this connection, I have of course noted Parliament's position as regards the judicial field. We have included Parliament's proposals in our deliberations on possible solutions. The Community Patent is a high priority for the Danish Presidency, but despite strenuous efforts it has not been possible to create the necessary basis for a joint draft compromise. The countries are still too far apart, and I should like to say to the Members here that I too am very impatient in this matter. At the meeting of the Competitiveness Council on 14 November, therefore, it will be a case of reviewing the status of the negotiations and working out how we can make headway in this extremely important matter.
Political consensus has now also been reached in the Council on both of the public procurement directives. A technical examination of the proposals is currently taking place, so that they can be forwarded to Parliament together. A number of Parliament's proposals have been incorporated into the text, including on the possibility of incorporating environmental and social considerations into public procurement contracts. It is my hope that Parliament will approve of the proposals, so that we can see the new, improved, public procurement rules in the EU as soon as possible.
With regard to the internal market for services, in particular, I can tell you that it is anticipated that the Council will adopt conclusions regarding the report on barriers at the meeting of the Competitiveness Council on 14-15 November 2002. There is political support in the Council for the Commission following up the conclusions, and a work schedule has been drawn up under which the Member States and the Commission are committed to a number of supply contracts in 2003. Amongst other things, the Commission will launch a legislative initiative on a system for removing the barriers. The Member States undertake to actively comply with and implement the judgments of the Court of Justice.
By way of conclusion, I should like to express my thanks for the inspiring debate. The Danish Presidency accords the completion of the internal market a very high priority. It is the basis for our being able to realise our Lisbon vision. We are looking forward to continuing our good working relationship with the European Parliament in order that we can succeed in completing the internal market, especially on the basis of enlargement.
Mr President, thank you for giving me the opportunity to reply to all the Members that have spoken this morning.
May I begin by agreeing with Mr Harbour when he said that Lord Cockfield played an important role in constructing the internal market. This is perfectly true. He added that this happened with the support of the British Government, and may I say that it is all the more regrettable that Lord Cockfield did not return to Brussels as a Commissioner for a second period.
Mr Harbour commented on services. Indeed, since our economies are roughly 70% service-based, he is quite right to raise the point. This point has also been mentioned by others. In reply, it cannot be right that companies are subjected to a number of requirements which they have already fulfilled in their home country. To do so would add considerable cost to doing business in the European Union and would not be compatible with calls for less red tape.
It is vital for Member States to press ahead with action to modernise and simplify their legal framework. In many cases, the removal of barriers requires much improved administrative cooperation between Member States or, where necessary, harmonisation. That action will necessitate involvement of Member States, and in the light of the report on services, the Commission intends to propose both a legislative initiative to remove unnecessary legal barriers, and also non-legislative actions to address non-regulatory barriers. The Commission will certainly keep this uppermost in its mind and intends to return to Parliament as the occasion requires.
I also agree with Mr Harbour that the transposition deficit, which is now creeping upwards again, is a most serious matter. May I appeal to all Members of Parliament to use such influence as they have with their home governments to stress the absolute need for a transposition deficit that is as close as possible, if not identical to, the 1.5% which was set as an aim by the European Council.
Mrs Berger mentioned the need to look after and improve the mobility of employees. I agree with her and that is one of the reasons why the Commission is at pains to see to it that in the area of pension funds, when employees contribute to a certain pension fund in their own country, they can then go and work in another country and contribute to the same pension fund, retaining their rights to tax deductibility on their contributions.
Recently, there was a case involving a citizen of Finland who contributed to a pension fund which was not Finnish. The tax deductibility of the contributions was not allowed by the Finnish authorities. After recourse to the European Court of Justice in Luxembourg, this error was redressed and we now have the possibility of retaining such fiscal advantages. That is a good thing in defence of the mobility of employees.
Mrs Berger also drew attention, as did Mrs Wallis, to Article 95, which is one of the bases, if not the basis, of the internal market. There have been noises in and around the European Convention that Article 95 should be amended. The latest comments that have reached me on that point assure me that this is not the intention and that the Convention does not want to change Article 95, which would be a very bad thing.
Mr MacCormick drew my attention to services of general interest. It is obviously a general term but what is meant are public services which not only at national, but often also at regional or local level, have until now been shielded from competition.
The Commission is favour of liberalisation. I would like to make the distinction between liberalisation and privatisation. Privatisation is not the concern of the Commission. In fact, Article 295 of the Treaty says that nothing in the Treaty should have any impact on the ownership of whatever it may be. Member States' governments are free, according to the Treaty, to nationalise, de-nationalise, privatise, expropriate or whatever. Privatisation is not the concern of the European Union and is not the concern of the Commission. However, liberalisation is indeed our concern. Liberalisation means opening up to competition and it is my view that if such services of national interest, otherwise known as network services, are open to competition, the ordinary citizen stands to gain from that.
Mr Rovsing spoke on the Community patent and suggested that such patents should be expressed in one language only. He may be right but I know at least one Member State which would be strongly opposed to such a proposal. I wish Mr Rovsing the best of luck in trying to persuade that Member State that all patents should be expressed in English.
Mr Karas said mehr Tempo statt Verzögerung - more speed rather than delay - and I cannot agree more with him. He also said that the stronger our internal market is, the stronger Europe's position in the world will be and, of course, he is right. Economic clout is necessary for political clout. That is one of the reasons we should all support the internal market.
He also agrees with the Schutzklausel, the guarantee clause in the accession treaties about the internal market in its widest sense, encompassing energy, transport and so on, not just the areas under my portfolio. An important part of the accession treaties, the guarantee clause works for two years as from entry, but under the guarantee clause, measures may be proposed which go beyond this two-year period. We have the possibility, should the need arise, to impress upon accession countries the need for a period longer than two years. They should do whatever needs to be done to bring them into line with the internal market thus defined.
To Mr De Clercq, who also spoke, perhaps I may answer in the language which we have in common.
Thank you, Commissioner Bolkestein. We are grateful to you for this analysis.
The debate is closed.
The next item is the report (A5-0342/2002) by the Earl of Stockton on behalf of the Committee on Petitions on the petition declared admissible on discrimination towards priests in the UK by Reverend Owen (Petition 395/2001).
Mr President, the case of the Reverend Raymond Owen raises a number of interesting, not to say esoteric, points. Members may feel that whether a priest is employed by his or her church or by God is a question that must have been decided decades, if not centuries, ago.
In preparing this report, I took informal advice from leading churchmen, but have only received a formal submission from the Archbishop's Council of the Church of England on 4 November 2002. Not surprisingly, there are certain parts of the report with which they do not agree. I will come back to them shortly.
However, the fundamental questions of principle thrown up by this case include whether members of the clergy should enjoy the same rights as other citizens. As I have made clear in the report, while Directive 2000/78/EC establishes a general framework, I accept that certain types of worker must be dependent on definitions in national legislation and implementation. I also accept that Directive 91/533/EEC, while applying to clergy in some Member States, does not apply in the UK, and that the various directives are vague and imprecise in their reference to workers, employees and the working population. Who falls into which category is frequently left to be defined by national law. Members may be interested to note that while our staff and assistants are clearly employees, we are not covered by any of these definitions.
The conclusions of the report accept and include those of the Committee on Employment and Social Affairs, which is the committee with the competence and expertise on most of the issues raised by the petitioner. I have to say that my opinions, and those of my colleagues in the British Conservative delegation, are somewhat at odds with some of the conclusions reached but after exchanges of views, however, it was clear that the report faithfully reflects the consensus of the committee.
The submission presented by the petitioner highlighted prima facie evidence of shortcomings in the Church of England's procedures. In fairness, I must tell the House that since the committee adopted the report, the Church of England has pointed out that the decision taken was not to terminate Reverend Owen's tenure of office. Rather, it was a decision not to grant an extension beyond the 18-month extension allowed in Section 20 of the 1983 Pastoral Measure.
I should remind the House that as the Church of England is an established church, its rules and regulations form part of the canon of the law in England, although not in the rest of the United Kingdom. It is clearly not the role of either the committee or this House to adjudicate in questions of fact. Equally, it is accepted that the Petitions Committee is not a judicial body and nor should it exercise or try to exercise a quasi-judicial function.
Nevertheless, it is clear that the directives in the area of employment, and in particular the aforementioned Directive 91/533/EEC, are confusing and even inconsistent. Accordingly, the report calls for a review to clarify this position. In parenthesis, this only serves to underline the wisdom of the former Conservative government in opting out of the Social Chapter.
Finally, while we accept that where protection is afforded to workers by European legislation, it should extend as widely as possible. It would be quite wrong for the European Union to try to impose a monolithic structure that would not allow for diversity in cultural, religious and social customs in Member States. This is a sentiment that I am sure will be heartily endorsed, not just in Lambeth Palace, but also in the Vatican.
Therefore it is my sincere hope that, as pointed out in paragraph 12 of the report, the Commission works with Member States to find the means of securing for workers with distinct constitutional status all the employment rights consistent with their national policies as soon as possible to avoid further such confusion.
Thank you, Lord Stockton.
Commissioner, what shall we now do about the Church of England and Reverend Owen? Can Europe help this clergyman to remain employed, or can it not?
Mr President, I do not know whether Europe can always assist but at least it tries.
I would first like to thank the rapporteur and the members of the Committee on Petitions and the members of the Employment and Social Affairs Committee for their excellent work and analysis.
As reported by the Earl of Stockton, Reverend Owen alleges that his fundamental rights have not been respected and that European directives have either been breached or incorrectly applied by the United Kingdom authorities. In his petition, he refers in particular to the fact that he has been discriminated against, contrary to Article 13 of the Treaty of Amsterdam, and contrary to Articles 48(2) and 112 of the Treaty of Rome. He furthermore claims that Council Directive 91/533/EEC concerning information on individual employment conditions has not been properly incorporated into UK law.
It is true that we have been dealing with this issue for more than one and a half years and a lot of legal and other work has been done.
As mentioned in the Commission Communication of 13 December 2001 on the case, and in my letter of 11 January 2002 to honourable Members Ford, Cashman and Hughes, the Commission could not identify any breach of European law, nor any failure by the British Government to transpose properly the relevant European legislation into UK law.
I do not believe I need to add anything to what I have already communicated in my letter, but I will attempt to explain and analyse some of the aspects of the directives and the articles of the Treaties.
Council Directive 91/533/EEC applies to every paid employee having a contract or employment relationship defined by the law in force in a Member State. It does not, however, provide an EU definition of an employee, which is left to national employment legislation. The United Kingdom confirmed that members of the clergy, in respect of their core duties as clergymen, are officeholders and not employees under UK employment law. As clergy are not employees for the purpose of the scope of this directive, it was not necessary to specifically cover or specifically exclude them.
As regards the issue of discrimination, Article 13 of the EC Treaty allows the Community to take action but has no direct effect. It does not, therefore, grant individuals any rights which can be enforced by national courts or the European Court of Justice.
Directive 2000/78/EC of 27 November 2000 establishes a general principle of prohibition of any direct or indirect discrimination. However, the directive does not need to be transposed by Member States until 2 December 2003 so we cannot apply it to this case at present.
Article 48(2) of the Treaty of Rome (now Article 39(2)) refers to the treatment of workers of different nationalities within a Member State, and not to differences in labour law and employment rights between countries. It is therefore not obvious that Article 39 is relevant in this case.
Article 118 of the Treaty of Rome (now Art. 137), which I suppose the Reverend had in mind as regards the harmonisation of working conditions, gives the Community a number of competences in the social field, including the issue of working conditions. On the basis of these considerations I cannot identify any breach of European law nor any failure by the British Government to transpose the relevant European legislation. I hope that this clarifies the issue.
Thank you, Commissioner Diamantopoulou.
The reverend gentleman is not getting a great deal of help from you, then.
Mr President, it seems clear that the Reverend Owen's situation does not involve any breach of the letter of European Community law, contrary though it may be to its spirit. The European Parliament is therefore grateful for his petition since it draws attention to a problem with the law.
As the Earl of Stockton has already pointed out, because directives use a variety of terms to identify the range of working people they cover, and because that range is often left to be determined by national law, certain groups may fail to benefit from the protection they afford. It is of course accepted that there can be some differences, both in the extent of employment rights, and in the means of redress in the event of breach. This is particularly so where those involved have a particular constitutional status. Members of this or any other parliament would not, for example, be expected to be able to appeal to an industrial tribunal against the decision of the electorate not to return them for a further term.
That said, all those in a working situation should have the fullest possible set of rights with deviations permissible only where these can be fully and objectively justified. In the case of the clergy, such rights may not be for the secular authorities to determine, but surely in such instances the churches themselves should aspire to the highest possible standards, particularly where avenues of redress and issues of discrimination are concerned.
Following the petition we are asking the Commission to review European employment legislation to ensure that it is as comprehensive as possible. It is good to know that, in the UK, such coverage is something to which the Department of Trade and Industry is already directing its attention.
We are also asking for constructive dialogue across the European Union to secure for all those in non-typical but economically dependent working situations - including, where necessary and by appropriate means, the clergy - all the employment rights, both substantive and procedural, that must be regarded as fundamental to a dignified working life.
Mr President, as you suggested this may seem something of an obscure and even idiosyncratic issue to reach the floor of the European Parliament. For the Reverend Owen, however, it is anything but obscure. It is his livelihood, his home and I suspect even more than that, it is his belief that right will be done, that justice will prevail. It would seem that the legal system cannot defend him, although he has done no wrong.
Increasingly, I fear that appeals to a moral principle do not work, although one might have hoped that within the Church of England, and I am myself a communicant member of that church, such an appeal might get some countenance. I am afraid that once the lawyers of the consistory courts don their wigs and gowns it is the letter of the law that will prevail, rather than moral justice and still less Christian spirit.
I hope the publicity of this case is making the bishops of the Church of England feel just a little ashamed. If the Church cannot set an example of Christian charity, understanding and fair treatment towards its servants, who can? The Church should not be surprised if its pews are increasingly empty.
It is a clear tribute to the democratic procedures of this House, and to the work of the Petitions Committee, that the Reverend Owen has at last found one public body which is at least ready to listen, one that does not require expensive lawyers. I trust that His Grace, the new Archbishop of Canterbury will carefully consider this small and obscure case and show that the Church has not totally lost its belief in Christian charity, and might accord to his rector the rights that other European citizens enjoy as employees.
Thank you, Mr Perry. Please allow me to make a personal comment. It is indeed noteworthy that the European Parliament should take the time to deal with the problems of an individual citizen, but this is precisely what democracy is about - the ability of every citizen to bring his personal problems to the attention of a great Parliament. Thank you for your observation.
Mr President, on behalf of the Socialist Group and as a member of the Petitions Committee I welcome both the report from the Earl of Stockton and the opinion from the Employment and Social Affairs Committee drafted by Mrs Attwooll.
The Reverend Owen is actually in the gallery today listening to this debate. His case is very simple. He was employed as a team rector in Stoke-on-Trent for a number of years. There was a secretive and flawed review of his work in the post and a decision was made at a meeting, without proper notice, that he was to be sacked. He was given no reasons for his dismissal. Like any employee he believed he had the right to an independent appeal against this casual ending of 30 years' work with the Church and a threat to his tied accommodation. Without a post in the Church he would be evicted from his family home.
To cut a long story short, he was refused access to an industrial tribunal in the United Kingdom because of a 1911 judgment that members of the clergy have no terrestrial employer, that is, he is employed by God, although God does not sign his stipend cheques at the end of the month. However, employment legislation and the world have moved on since 1911. For example, women even have the right to vote, and, in the United Kingdom, female teachers no longer have to resign on getting married. Even in the EU, we have legislation that should apply in this case. No longer when you join the Church should have you have to leave your basic civil rights at the door. The Employment and Social Affairs Committee backs that argument, the Petitions Committee backs that argument. We believe that clergy throughout Europe should have the same employment rights as millions of other workers, the same rights as they enjoy already in Denmark, and in the United Kingdom if they happen to be hospital or prison chaplains. So there is even an anomaly within the United Kingdom.
We hope the UK Government and the Commission will look again at this matter. I still believe that the directives have not been properly implemented in UK law. The Reverend Owen seems to meet all the criteria for being an employee. That the Reverend Owen has been badly treated by the Church of England seems very clear, and we hope that on the basis of this particular case, which is illustrative of a much more general problem affecting hundreds of clergy in the United Kingdom every year, the Commission will press the UK Government to close the loophole for future cases.
In the United Kingdom, there are 30 000 clergy treated in this feudal manner: more than the number of those employed in the mining industry. Across Europe, close to a quarter of a million clergy, encompassing all faiths and religions, are employed and at the moment have some doubts as whether they are covered by this legislation.
Finally, while we do not expect miracles, we ask that the Church authorities in the UK practise some of the Christian charity they preach in this particular case.
Mr President, I would also like to thank the rapporteur and Mrs Attwooll for providing the opinion for the Employment and Social Affairs Committee.
It is a pity that this is beginning to sound like a British debate, because a number of the issues here actually apply right across the European Union. As we have heard, the case provides an example of just one of the many anomalies which occur in employment law in many of our Member States.
Generally of course these only come to light when people want to cross borders to work and find that their employment status changes and thus their rights to social security and employment-related rights change as well. In this case, as we have been hearing, we are looking at a national situation in which historical anomalies, and to some extent theological anomalies, have led to an unacceptable situation which has already been clearly outlined.
We found that the Reverend Owen discovered that the means open to him to seek adjudication of his case lay either within the body against which he wished to complain - thus making this body judge, jury and defendant, one of the minimum standards that we do not want to see applied across the European Union - or with a judicial review which can examine the process but not the content of the complaint.
As the Commissioner has already pointed out, it appears that the situation is legally correct. Morally, however, it is certainly is not correct. The European Union seeks to establish at least satisfactory core standards in its employment law and expects Member States to implement these standards, and the spirit of them, across the board.
My group therefore fully supports the call for Member States to review their employment practices to ensure that situations where individuals are denied access to normal dispute resolution procedures in employment are as few as possible, can be fully and objectively justified, and that redress is available in other forms. We also support the call for clear definitions of employment status to be used. We raised this issue in the discussions on the insolvency directive and will be doing so again in connection with the coordination of social security systems.
Mr President, I too would like to congratulate the Earl of Stockton on the production of an excellent report and also Elspeth Attwooll for the very clear opinion she produced for the Employment Committee. I would also like to congratulate the Reverend Owen for the courage and determination he has shown in pressing his case this far. Those attributes, together with his communication, advocacy and other skills, really make me wonder why the Church of England wanted to terminate his services in the first place. I think he would be a considerable asset to any organisation and I hope they will think again.
There is no doubt in my mind that he has been given a raw deal. Either he had an employment relationship with the Church of England - in which case he would have had the protection of well-established procedures in UK employment law - or he was an office-holder who should have had the protection of the Church of England's own code of recommended practice, including the right of appeal. He seems to have fallen completely between these two stools and therefore a real injustice has been done.
It is in that context that we need to read paragraph 2 of the Earl of Stockton's report, where it mentions an unacceptable situation in terms of the spirit of Article 136 of the Treaty of Rome, Article 47 of the Charter of Fundamental Rights and Freedoms on the right to a fair and public hearing by an independent, impartial tribunal, and Article 6 of the European Convention on Human Rights. It is quite right to underline those references.
There are broader implications arising from this case, as Jean Lambert has said. There are increasing numbers of workers right across the European Union who find themselves totally dependent upon one source of income but who are not regarded in their national law as having an employment relationship. These quasi-forms of independence and self-employment are spreading. We have been working with the Commission on this for some time and most recently in relation to the latest review of the insolvency directive. The Commission has commissioned a study as a result of our work on that review and it has also committed itself to holding a joint hearing with the Employment Committee to seek to establish common definitions. Without such definitions, it is increasingly clear that larger numbers of workers will find themselves outside the protection of the law. We need to establish definitions which will apply across the European Union.
Finally, I would like to echo the sentiments of other Members in expressing the sincere hope that even at this late hour all of the parties involved in this dispute can get back around the table and, in a Christian manner, right the wrong which has been done to the Reverend Owen.
Mr President, I think we all agree that God has no employees and there are no labour market rules in our holy books. Of course, He has left us the task of organising our labour market and of course clergymen have their civil and social rights.
I would like to make two points. The first one concerns the definition of employees. This is a very difficult and sensitive issue, and we know that in the majority of directives the Member States are left to define what employees are. There are many problems, and, as Mr Hughes has already said, we are moving forward with amendments to two directives in order to define, in a more effective way, the protection of employees and the definition of an employee.
I would like to refer to the questions mentioned in Lord Stockton's report. We have carried out a new study which concerns economically-dependent workers, and a public hearing will be organised with the Committee on Employment and Social Affairs. We believe that after this discussion and after the report, the Commission could draw some new conclusions in the light of the results. This is why I believe that there is always an opportunity after an individual case to move forward and to take into account the particular needs of groups of workers across Europe.
The debate is closed. The vote will take place at 11 a.m.
(The sitting was suspended at 10.44 a.m. and resumed at 11 a.m.)
I am pleased to announce that Mr Christopher Smith, Member of the United States Chamber of Representatives and Chairman of the War Veterans Parliamentary Committee, is in the official gallery.
Mr Smith is going to meet with a large number of the Members during his time here and we hope his visit to Parliament will be fruitful.
Mr President, our first report is from the Petitions Committee by the Earl of Stockton on the case of the Reverend Owen. It is unusual in that it is a report on the fate of a single individual within the European Union. Members may be interested to know that the Reverend Owen is with us today in the public gallery.
Thank you Mr Ford.
(Parliament adopted the resolution)
Mr President, an oral amendment has been agreed on, which now reads: 'reiterates its call for a negotiated solution and urges the Council to take a strong political initiative in this sense.' The remainder is deleted.
Mr President, I would like to bring in an oral amendment to item 21. I shall state the justification for it at the outset. The text, as it now stands, could give the impression that farmers wanted to enter the margin, that is, the EUR 20 billion, as such under the second pillar. That is, however, not the intention; rather, it is intended that we should use the agricultural budget to put the reform on a sound financial footing by redistributing from the first pillar to the second. In order to dispel this misunderstanding, I submit the following oral amendment:
'takes the view that the Commission proposals are not to be implemented under the current Interinstitutional Agreement and that a revision of the Financial Perspective is necessary with a view to reallocating part of the funds from the first pillar to the second', followed by the additional phrase: 'this bearing in mind the fact that the Community budget as a whole remains far below the upper limit for revenue'. I hope this will prove to be acceptable.
Mr President, the day before yesterday North Korea threatened to resume missile testing if relations with Japan did not develop in the way that it wanted and expected. This threat is unacceptable. I presented an amendment on behalf of my group, which has been accepted by Mr Ford and the Socialist Group, and which reads 'condemns the new North Korean threat of resuming missile testing'.
Mr President, the meeting mentioned on 11 November 2002 is now no longer taking place, so we would like to amend paragraph 6 to read 'expects the EU to be invited as a full member to all meetings discussing the future of KEDO'.
Mr President, I wanted to propose deleting the last sentence of my own amendment which starts with the words 'stresses that' and ends with 'Association process' because it is very harsh, in my eyes too harsh, on the Croatian Government and its efforts.
Mr President, I would just like to say that, because of problems with the electronic voting system, I have had, on a number of occasions, to put my card into the machine on the desk next to mine. Considering, not least, the disputes which have arisen in Italy, I would not want this to be interpreted as sleight of hand. I did, in any case, only use my own card.
Mr President, my group is not satisfied with the resolution that was passed today. It is actually well over a year since the resolution on Echelon was passed by this Parliament. It seems that very little has been done to ensure the public's right to privacy within the European Union.
Also, if we actually look at what the Council has been doing recently with a view to bringing telecommunications interception capabilities in line with new technologies, this is also an infringement on the individual's right to privacy.
What is most disappointing is that the Council has not acted on what the Parliament said in its initial report after the temporary committee of enquiry. It is completely unacceptable that European citizens are exposed to such sweeping interceptions of communication. The Council should actually do something about it. The resolution passed this morning was much too weak and we are very disappointed that the points that our group proposed were not included in that resolution.
The fundamental right to privacy and, in particular, the right to confidentiality of communications, are now under threat. In combating terrorism, the States have reduced - or are gradually preparing to reduce - the safeguards protecting citizens provided for by law, particularly by Article 8 of the European Convention on Human Rights and related case law, by Article 7 of the European Union Charter of Fundamental Rights and by Directives 95/46/EC, 97/66/EC and 2002/58/EC.
The idea that terrorism can be combated by restricting citizens' freedoms and rights is nothing but an illusion, as is shown by the Echelon case. Not even the systematic interception of the contents of all communications by Echelon - a system which is now being enhanced by the rules being drafted on the gathering of data on insider dealing - succeeded in preventing the terrorist attacks of 11 September or the other tragic events which followed, since, in practice, it focuses wholly on industrial espionage. The only effect of Echelon - which is clearly and indisputably illegal - has been to make a mockery of the law and the Courts, to distort free market competition and to jeopardise democracy and citizens' rights and freedoms.
. (FR) The tragic events of 11 September 2001 provide yet another opportunity to address the subject of Echelon: even though on this occasion the system showed its extraordinary ineffectiveness in the only field that could have justified its continued use - security and the fight against terrorism - a certain amount of confusion over type is leading the Commission and Council to pretend they believe that the answers to the problems are essentially technical and can be solved within the context of the CFSP.
The problem, however, is political - the umbilical cord between NATO and European security, defence and information systems - and the CFSP does not exist, and, moreover, will only ever be able to make its point through silence, because, although we all fiercely oppose terrorist barbarity, we are not, however, all prepared, on the pretext of economies, affinities or an absence of any alternative policy, to place ourselves fully in the hands of the United States in the field of defence and foreign policy. That is where the problem lies, and this is not, therefore, a matter of cooperation in the field of security, which obviously goes without saying. That is why the French delegation of the UEN Group voted against this useless text.
There continues to be a storm of incomprehensible hypocrisy on the subject of Echelon and the interception of citizens' communications: hypocrisy on the part of the Member States of the Union which are part of the Echelon system and yet remained silent as to its existence, hypocrisy on the part of those Member States - Holland, France and Germany, in particular - which, although not part of the Echelon system, have developed and implemented systems which perform exactly the same functions of intercepting the international and national communications of citizens through the recognition of key words, and hypocrisy on the part of the European Parliament, which decided not to furnish itself with the powers of inquiry which would have enabled it to carry out a proper investigation into the existence and functioning of Echelon. Although Echelon is a completely illegal system under international, European and national law, no European institution or Member State is taking any steps to protect citizens' rights by instituting a lawsuit for violation of the right to privacy. If - as regards Echelon and interception of communications - the aim is to produce a European intelligence system, this system must be subject to the basic rules of democracy: the law must be genuinely transparent, it must be clearly regulated, it must be subject to democratic and judicial control and there must be guarantees for the citizens.
- (FR) We voted for this report because it criticises the fact that some categories of employee are not covered by 'employment protection afforded under European Community law' and calls upon the Commission to '[ensure] that existing rights are extended to the widest possible range of workers'.
Having said that, we thoroughly disagree with paragraph 13, which claims that 'the spirit of reconciliation and understanding which is the way of the Church [?] corresponds to the basic principles on which democracy is founded and preserved within the European Union'.
Religion must remain a private affair and secularism must be the rule in public affairs.
- (ES) This parliamentary vote has fulfilled the commitment imposed on Parliament by Parliament itself and by the European citizens to create, as quickly as possible, a legal measure to allow the EU to mobilise the necessary funds to help disaster-stricken areas. We must congratulate ourselves on this.
In my opinion, however, the result could have been even better.
First of all, greater transparency. What was adopted today should have been annexed to the existing interinstitutional agreement, not a new standard.
Secondly, a matter of rigidity. Item 2 states that, in October, 25% of the Fund must be available as a matter of obligation. This is too rigid. If, in a given tax year, 75% is spent in spring, would the Commission have to make a recommendation that we all avoid bringing disasters on ourselves until the beginning of October?
Lastly, an inconsistency on the part of the Council. In order to make the best use of appropriations, the Council asked to be able to redistribute existing appropriations, but only in the amended spending categories: Internal Spending and Pre-accession. In Internal Spending, however, there is not a single euro left to spend. Redistribution in the event of a disaster can therefore only apply to pre-accession countries. Would it not be possible to use any agricultural appropriations that are not spent during the year?
. (PT) I have voted in favour of this report because I consider the legislative process that has now ended to be exemplary, not only because it remedies shortcomings that have been tragically demonstrated in the past, but because it is underpinned by a process of drafting laws that is duly proven and consolidated. In fact, following the terrible disaster of the Estonia in 1994, eight Northern European countries decided, in 1996, to adopt and implement stricter standards than those laid down previously, so as, by means of special technical requirements for ships, to guarantee greater resistance and to improve the stability of passenger ships, thereby making them safer in the event of an accident, delaying their capsize and enabling all passengers to be evacuated in good time. It is precisely the evaluation of the effectiveness of this agreement and, at the same time, its extremely positive impact on safety that the Commission has highlighted, considering - quite rightly, in my opinion, in the framework described - that a legislative initiative in the form of a directive, intended to extend this legal step forwards to all the Member States of the European Union is justified. It is, therefore, a matter of adopting a set of measures designed to improve Community legislation on the safety of passenger ships, in full accordance, as a matter of fact, with the political objectives outlined in the White Paper on the matter - which obviously warrants my full support.
. (PT) I have voted in favour of this report largely for the same reasons I agree with the Poignant report on specific stability requirements for ro-ro passenger ferries. With the Stockholm Agreement, the countries of Northern Europe committed themselves to adapting their passenger ferries to more rigorous safety criteria than those currently in force, in order to make the ferries more stable, by means of certain construction measures, in the event of an accident at sea. This basically involved enabling ships to float longer in the event of a shipwreck. Since some of these measures were considered to be effective and their validity was also acknowledged for seas other than those in Northern Europe, the Commission is now proposing to revise Directive 98/18/EC of 17 March 1998, extending these safety measures to passenger ferries operating in European national waters too. In a parallel directive, the Commission is proposing to extend these measures to ships undertaking international journeys in all European seas. I agree with this range of concerns and, at the same time, especially welcome the particular importance this report attaches to promoting actions to improve access for passengers with reduced mobility.
. (FR) The Treaty of Nice, which has just been adopted, is already out of date on certain points. This is what we can glean from the conclusions of the Brussels European Council, from which we learn in particular that:
the Treaty of Nice only stipulated the new weighting for votes in the Council as of 1 January 2005 (Article 3 of the enlargement protocol). As enlargement will take place during 2004, however, what will happen in the meantime?
it seems preferable to lay down a derogation to the rule of the Treaty according to which Member States hold the presidency in turn, in order to enable the new Member States to better prepare themselves for their turn;
lastly, the rules on weighting and qualified majority and on the number of MEPs should be adapted to take account of 10 new Members, rather than 12.
I shall confine myself here to making two general comments. Firstly, these are not the only points on which the Treaty of Nice is already out of date. We shall see this more clearly tomorrow. Secondly, as it now needs revising, what do we do about the rules laid down to this end by Article 48 of the Treaty on European Union, the aim of which, in particular, is to ensure debate and transparency? The Brussels Council did not say a word about this.
I abstained from the vote on the compromise resolution concerning the results of the Brussels Summit.
First of all, I do not believe we should congratulate ourselves on Mr Giscard d'Estaing's progress report on the Convention. So far, the Convention is off to a poor start, focusing as it does on the renationalisation of certain policies and a more intergovernmental approach, thus weakening the Commission and the European Parliament.
Furthermore, the European Council has not regulated the future funding of enlargement in any way. In fact, the problems remain. In 2006, at the latest, the European Union will face an agonising debate over the solidarity required with the candidate countries.
The Brussels European Council confirmed our worst predictions. The powers that be took a colonial stance towards the candidate countries; they set accession terms and conditions, limited funding between 2004 and 2006 and reduced funding in real terms under the ?U budget for 2007 to 2013, a move that will affect all the members of the enlarged ?U.
Yet again, the main victims of these decisions are the workers, who are expected to bear the entire cost of enlargement, in that appropriations for so-called real cohesion have vanished into thin air.
They are closely followed by farmers in the Member States and candidate countries, who will see their income eroded as the result of cuts in agricultural spending.
Negotiations with ???? on a European army are in keeping with the plans of the imperialist warmongers. The ?U is being placed under ???? without any guarantee as to the inviolability of its Member States' borders, it is bowing to pressure from the USA and it has appointed Turkey to judge developments in south-eastern Europe and the Mediterranean, 'washing its hands' of any conflict which this may provoke between Turkey and the Member States of the ?U.
The people of Europe have woken up to the negative implications of these developments and are reacting against these prospects, refuting these options and fighting against the new order, war and imperialist plans.
. (NL) I am in favour of a speedy EU enlargement by the twelve countries with which negotiations are now under way.
In my opinion, the Commission's assessment that ten of those countries will meet the prescribed criteria by 2004 is doubtful. It is because the resolution supports this assessment that I cannot endorse it.
. (NL) I am in favour of enlargement but against this resolution because I regret the absence of a critical approach to various areas.
First of all, many of the candidate countries do not meet the Copenhagen criteria. Problems involving corruption, detention without trial, discrimination and administrative capacity are still too widespread.
Secondly, the accession of new countries has been announced to coincide with a 'big bang' in 2004. It is not the criteria, but the date, that has become decisive. It has therefore become politically impossible to delay the accession of a country until such time as it fulfils the criteria, the underlying message being that the criteria are actually unimportant.
Thirdly, it is acceptable to admit countries even if they do not yet meet the Copenhagen criteria, but proper testing mechanisms (accompanied by penalties) should ensure that these criteria, and the acquis communautaire, are adopted as soon as possible. Such mechanisms (which should also apply in the current Member States) are put in place for the economic criteria, but not for the rule of law, democracy and human rights. The Dutch D'66 party sees these last shortcomings as even more serious than the economic ones.
Finally, we are still waiting for the reforms to the disastrous agricultural policy. Recent agreements between Germany and France do by no means serve this purpose. Introducing the old, failing agricultural policy in the new Member States first only makes it less likely that there will be genuine reform in 2007.
- (SV) We Swedish members of the Group of the Party of European Socialists who have signed this explanation of vote chose to vote against the entire resolution on the mid-term review of the common agricultural policy.
We are in favour of a radical reform of agricultural policy and support the Commission's proposals for reform. We believe, however, that the ways in which Parliament's resolution is worded give off mixed and sometimes conflicting signals. The reason for adopting our position is that we do not want to make it more difficult for the developing countries to enter our market with their agricultural products. Paragraphs 6, 32 and 34 talk about 'protection' against unfair 'external competition' and 'a special form of external protection', which are things we cannot support.
Moreover, we do not wish under any circumstances to appropriate more money to the common agricultural policy. Paragraph 21 demands that full use be made of the maximum amount of 1.27% of GDP. In round figures, that would mean a further EUR 25 000 million appropriated to this budget.
- (SV) We Moderates have today voted against the resolution concerning the mid-term review of the common agricultural olicy. We have done so because we believe that it is of the greatest importance that expenditure on the common agricultural policy should not increase in the manner proposed in the resolution and that the current interinstitutional agreement should be respected.
Nor are we able to support a resolution recommending customs duties in the agricultural sphere. The ways in which the resolution is worded impair the Commission's proposals.
We regret that we are unable to support this resolution because, by broadly supporting the Commission's proposals, it recommends commendable changes to the common agricultural policy. The Commission's prime objective is to create a competitive agricultural sector that is of benefit to consumers, taxpayers and the agricultural sector as such.
- (DA) Firstly, we should like it to be noted that we strongly support revision of EU agricultural policy, that is to say, the actual aim of the report. As we believe that the revision has crucial shortcomings, however, we have chosen to vote against it.
We should like the revision to incorporate the 'Sustainable CAP Initiative' declaration, which has been approved by 85 environmental, developmental, agricultural and consumers' organisations across Europe, including the Danish Society for the Conservation of Nature.
The European Parliament must oppose any amendment of the common agricultural policy that would break the terms of the contract which, until 2006, links European power and the agriculture sector, particularly as all the signs indicate that European agricultural spending is still substantially lower than the amounts laid down in Berlin in 1999.
The common agricultural policy must, as a matter of priority, ensure both food safety and food security, and the European Union must therefore impose the same quality and health requirements on agricultural products imported from third countries as on European products.
Furthermore, given that agriculture is extremely important in maintaining economic activity in rural areas and in achieving balanced land use, we need to establish and maintain specific measures. In fact, regulatory stability and the maintenance of income policy guarantee investment choices and the continued operation of farms and agricultural businesses.
We must prevent restrictions on aid to farmers from encouraging large undertakings to expand further, to the detriment of the family farm model, which is environmentally friendly and which has a human aspect.
- (SV) We welcome the resolution's focus upon wanting to reform the common agricultural policy, as well as its emphasis upon the place of the environment, food safety, health and animal protection within that policy. It is also encouraging that the European Parliament wishes to support young farmers and traditional family farms, above all in less favoured areas. We also wish to argue that, as a general principle, food production cannot be placed on an equal footing with industrial production and must therefore be safeguarded by special trade conditions, especially with a view to taking full account of environmental considerations.
We welcome the fact that the original paragraph 21, expressing the view that the Commission's proposals require the EU budget to be increased up to the ceiling of 1.27% of GDP, was voted down (356 'yes' votes to 135 'no' votes). That would have meant an increase of a good SEK 150 000 million, something which is unacceptable. Nowhere in the resolution is it stated that current agricultural policy is protectionist and hits many of the world's poorest countries very hard. On the contrary, the impression conveyed is of a defensive policy, with the European Parliament expressing the view that agriculture must benefit from qualified external protection, that is to say be protected against unfair competition from outside.
We have therefore chosen to vote against the whole of paragraph 21 of the resolution and to abstain from voting on the resolution as a whole.
. (NL) The common agricultural policy needs to be reformed on account of the high costs, environmental damage and the disastrous impact it has on developing countries. European agricultural policy must also be acceptable at international level, actually achieving the objectives of the Doha round.
This resolution, however, pleads in favour of an outmoded system. It still underlines the need to guarantee prices, while for years this has proven to be fatal to the sound functioning of the market. This resolution does not sufficiently emphasise the need for far-reaching reforms and settles for the marginal reforms before us. Consequently, we are unable to support Mr Daul's resolution on any count.
D'66 demands democratic control over European agricultural policy. In this connection, the European Parliament must be given the right of codecision and full budgetary authority.
Instead of policy reform, the European Parliament today is consenting to more money for agriculture and a continuation of the present disastrous policy. We are shocked that our Dutch Christian Democrat counterparts in this House should agree to the removal of the budget ceilings in the field of agriculture.
I have voted against the Daul resolution on the CAP mid-term review, which calls for the present European agricultural model to be maintained and reinforced.
This is very bad news for the developing countries and for Africa, where most people live by agriculture. European agricultural subsidies deprive farmers in developing countries of the ability to compete with their European counterparts. Furthermore, export subsidies lead to agricultural surpluses from the EU being dumped in developing countries at prices that are lower than those at which those countries can produce them themselves.
Income support independent of production may be justifiable; export subsidies are not. They distort the market, are fatal for the farmers in the poorest countries and go against all the principles of the liberalisation of world trade. The system is, above all, unfair: while in the 80s, the poorest countries were required by the IMF to abolish subsidies on agriculture, the rich countries still continue to subside their agriculture 20 years on.
Who will end up paying for this? It will be the European taxpayer and the small farmers in the developing countries. The winners will be the large agro-industrial companies.
(Text abbreviated in accordance with 137(1) of the Rules of Procedure)
. (PT) The admission by the North Korean authorities that they have been developing a secret nuclear weapons programme requires the European Parliament to adopt a firmer stance than that contained in the joint motion for a resolution, which has just been voted on. Specifically, its text should include a demand for this programme to be terminated and for the activities concerned to be inspected in accordance with the safeguard rules set by the International Atomic Energy Agency.
Furthermore, the position of the European Parliament should seek to ensure that further dialogue between the EU and North Korea in the fields of cooperation, humanitarian assistance, investment and support for democratic institutions is dependent on the clarification of this issue.
This is why I had no alternative but to abstain from this vote.
- (DA) In the Lagendijk report (A5-0338/2002), the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy calls on the Council and the Commission to consider the possibility of suspending financial assistance to each of five countries - Albania, Bosnia-Herzegovina, Croatia, Macedonia, and also Serbia and Montenegro - if they do not comply with three political conditions.
The June Movement supports the view that these political conditions must be complied with at all times. We have chosen, therefore, to vote in favour of the report, but with the following reservations.
We do not believe that the EU should sit in judgment on individual states in Europe; or the world, for that matter. The UN currently represents the only international cooperation that admits the possibility of fair sanctions against individual states, and which is at the same time recognised by the international community. The June Movement does not believe that the European Union should have a common foreign policy, and regards this report as one more step towards this goal. By voting in favour of the report, we are signalling our agreement with the political demands on the Balkan countries, but not accepting the means.
In addition, the June Movement strongly disagrees with point F of the report, which talks of the EU taking over the current NATO operation 'Amber Fox'. We see this as a stage in the establishment of the EU's own military rapid reaction force.
. (PT) I have supported this report because I believe that, without a genuine stabilisation of the European territorial area as a whole, it will be hard to address the concerns and the expectations of the European peoples for a lasting peace and the consolidation of a dynamic, competitive and socially fairer economic area throughout the continent. We all know that the strategy pursued by the European Union towards the five countries of the Western Balkans - Albania, Bosnia-Herzegovina, Croatia, the Former Yugoslav Republic of Macedonia, and Serbia and Montenegro, including Kosovo - has been undertaken within the Stabilisation and Association Process and that this strategy is intended to develop, in that particularly sensitive region, forms of democracy and solid market economies similar to those in the EU. Consequently, in terms of promoting a European area in which the Rule of Law and economic progress prevail, I must highlight some of the points referred to by the rapporteur, specifically: the clarification of the status of Kosovo; the clear application of a policy for the return of refugees and an active policy to combat organised crime and corruption; strengthening the Rule of Law, specifically by means of creating an independent judiciary system proper to democratic models; improving the educational system in order to consolidate peace between peoples, promoting the objective knowledge of history, mutual understanding and respect for other nations and their cultures and the promotion of the role of a credible media, independent from all and any political control, which is able to function as a genuine form of opposition.
- (SV) We have chosen today to vote in favour of Mrs Schroedter's report. We disapprove, however, of recital B, which sets the appropriations to the cohesion policy in stone. Against the background of enlargement, it is difficult to know exactly how much will be needed in terms of resources for various forms of regional aid. That is why it would be better not to decide in advance what maximum and minimum levels are to apply to the cohesion policy.
Otherwise, we believe the report to be sound.
- (SV) We Moderates have today voted in favour of Mrs Schroedter's report because it emphasises the necessity of maintaining the budget ceiling, as well as the need to abolish regional aid in those regions that no longer have GDP levels of less than 75% of the EU average.
It is, however, important to emphasise that regional policy must be reformed. The process should not continue whereby the EU is being turned into a transfer union. Paying in money to the EU only then to receive it back again in the form of structural aid is not a good way of solving the problem of underdeveloped regions. The benefit of the EU for the new Member States does not consist in its distributing subsidies at the taxpayers' expense.
Instead of providing targeted subsidies to weaker regions in the Member States, there should be reductions in the membership fees for those regions that have incomes substantially below the EU average. In that way, no Member States would lose out economically, and they would also avoid the potentially harmful effects upon their own economies of heavy dependency upon subsidies.
As the report very rightly points out, there has been cheating and fraud involving money channelled via the EU budget. The regulations governing subsidies must therefore be made clearer and less ambiguous.
The EU should also support cross-border regional cooperation, above all between countries that have previously been in conflict with one another or that have strained relations.
I can only add my final support to this report which emphasises how pivotal and crucial cohesion policy is for all those who want the European model, based on integration and solidarity between the richest and poorest regions of the European Union, to be more than just a pious hope in the enlarged Union.
As this policy is crucial, it therefore needs to be reorganised, to be adapted to and meet the specific needs and socio-economic reality that will result from enlargement.
We now need to transform the economy in a way that is ecologically and socially sound and direct it towards sustainable development. Sustainable development must become the goal of the steps we take with regard to cohesion, as Jacques Delors emphasised as long ago as 1993.
In order to identify regions in need of aid, therefore, the per capita GDP criterion should no longer be the only indicator used. We need to supplement this with other regional statistical indicators. That is why I shall support Amendment No 10.
I shall therefore give this report my full backing precisely because it strongly reiterates the fact that tomorrow's cohesion policy must be based on the principles of solidarity, partnership and additionality.
I voted in favour of this report, together with my group, because I believe that, overall, the cohesion policy is a good one. We must, however, note that EU State primacy has meant that it is the States with no significant regional problems that have benefited most of all, such as Ireland and Portugal. Furthermore, the concept of region, which is often technocratic, applies to situations that are often entirely different from a human perspective. Nations such as Catalonia and the Basque Country, therefore, often contain regions which are not recognised as such by the respective States that could benefit from these funds and are unfairly excluded. Lastly, it should be pointed out that cross-border policy not only brings together different nations, but sometimes also brings together fragments of the same nation that have been unjustly separated.
. (PT) We support the statements contained in this report declaring that 'cohesion policy must be based on the principles of solidarity, partnership and additionality' and that 'the most remote regions must be given priority in the new regional policy'.
We also agree that 'EU policies must be made considerably more consistent, to the benefit of economic and social cohesion'. And for this reason, we can only condemn the damaging effects that the proposals we are debating on the mid-term review of the CAP and the common fisheries policy would have on the Union's cohesion policy.
Nevertheless, with regard to the funding of cohesion policy in a future enlarged Europe, the mere acknowledgement that it is impossible to drop below the current share of 0.45% of the Union's GDP is inadequate. Given the implications of the restrictions imposed by the Stability Pact on the least-developed countries - not least Portugal, where the draft budget proposed by the government, in the aim of complying with the convergence criteria, will considerably accentuate regional imbalances - this answer will have to be given on the basis of a real evaluation of cohesion policy needs and with a revision of the financial perspectives with a view to enlargement.
. (PT) In its analysis of this report, the Committee on Regional Policy, Transport and Tourism did well to highlight some important aspects relating to economic and social cohesion policy, including, amongst others, its acknowledgement of the effectiveness of the Structural Funds system in aiding the economic growth of the developing regions, its opposition to the attempt to rationalise this policy and its recognition of the specific characteristics of the outermost regions.
The report omits one fundamental principle, however, that would enable us to give it our unreserved support. This is the principle that implementing European cohesion policy in an enlarged Europe will consequently be much less balanced from the point of view of regional development, and cannot be achieved at the cost of the solidarity that we still owe to the cohesion countries, in the first rank of which is Portugal.
. (DE) This report points out once again the grave deficiencies in the Structural and Cohesion Policy. I have for years been reading these reports with very great attention to detail, and always the same deficiencies are enumerated: unemployment continues to rise, and the cohesion policy interventions must be considered as having missed their targets. The present report highlights the fact that 24.2% of EU aid does not even reach the recipient regions, being diverted instead to richer ones.
Faced with these facts, we cannot evade the question as to whether the policy we are applying is the right one. I also regard the candidate countries with concern. The Commission's progress reports show that action is urgently needed to develop their administrative capacities and coordination mechanisms. Mrs Schroedter's report must be a warning to us. The prospect of imminent enlargement means that a change of direction can be delayed no longer.
It is precisely because I stand by the fundamental European ideal of solidarity that I demand a far-reaching reform of regional policy, one that will at last make this ideal into a lived reality. Mrs Schroedter's report contains good ways of going about this, and the Freedom Party delegation has therefore adopted it.
. (PT) I have abstained from the final vote on this report primarily because of the vicissitudes that have characterised its progress and because of some of the resulting ambiguities. In fact, the original version of the text proposed by the rapporteur was rather vague and some parts of it even contradicted the previous resolution of the European Parliament, which was adopted by a large majority last February. The final text has therefore led to various amendments being tabled by practically all the political groups, which has achieved some improvements, although, as always happens in these situations, the final mosaic is not characterised by any great quality of form. It is true that some fundamental points on which agreement has been reached with regard to the principle of economic and social cohesion and to some of the relevant policies have ended up being reaffirmed - including the defence of the specific characteristics of the outermost regions - but the text does not ultimately have the vigour that I would like to see, especially in the context of the changes that are appearing on the horizon: enlargement and institutional reform. For this reason, my final vote, in conjunction with the various partial votes, is an attempt to express the fundamental value that I attach to this Community principle (see Article 158 of the EC Treaty) as a fundamental founding principle and permanent guiding principle of the European Communities and of the European Union. This point cannot be overstated or given too much consideration. Only the continuity of cohesion policies can lead to the much hoped for reduction in economic and social disparities and the strengthening of common values within a European Union.
The discussion about how the European policy of economic and social cohesion should be shaped after 2006 is far from being completed. It is not the moment for the European Parliament to lay down any clear criterion. The aim of this report is to indicate the direction which the Parliament wants the discussion to take. As long as we do not have more detailed information about the future needs of the regions lagging economically behind the average of the Union, it would be a political mistake to say that we want exactly the same criteria that apply now. That is why the PSE group voted against the rapporteur's Amendment 12.
That concludes voting time.
I declare the session of the European Parliament adjourned.
(The sitting was closed at 11.45 a.m.)